Citation Nr: 0526662	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  96-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
wedging of the thoracic spine at T9 with limitation of 
motion, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
residuals of stress fracture of the right distal tibia and 
fibula, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
residuals of stress fracture of the left distal tibia and 
fibula, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for 
residuals of stress fractures of the right os calcis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The appellant served on active duty from December 1986 to 
July 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision issued by the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  At present, following an October 2002 
Board remand for additional development, the veteran's case 
is once again before the Board for appellate consideration.

The Board notes that the veteran was formerly represented by 
James W. Stanley, Jr., who had the authority to represent VA 
claimants revoked effective October 10, 2001.  It appears the 
veteran was notified by VA of this fact via correspondence in 
June 2002, and was given the opportunity to appoint a new 
representative if she so desired.  However, no response was 
received from the veteran to the June 2002 RO letter.  As 
such, in the October 2002 Board remand the Board noted that 
it was assumed that the appellant was unrepresented in this 
appeal.  Such, remains the case at the present.  See 38 
C.F.R. §§ 20.600-20.603 (2004).

Additionally, as noted in the October 2002 Board remand, the 
veteran was afforded opportunities to present testimony at 
hearings on appeal at the RO in May 1996 and June 1998.  The 
veteran also requested a Travel Board hearing in her VA Form 
9, dated in November 1998.  However, she subsequently 
canceled her request for a hearing in July 2000.  In this 
regard, the Board further notes that in an August 29, 2002 RO 
letter, the veteran was informed that her appeal had been 
certified to the Board and that she had 90 days from the date 
of the letter to ask to appear personally before the Board 
and give testimony concerning her appeal.  As the veteran has 
not responded to the August 2002 letter, the request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. 
§ 20.704(d) (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The service-connected wedging of the thoracic spine at T9 
with limitation of motion is not characterized by moderate 
limitation of motion of the spine.  This disability is also 
not characterized by forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined  range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

3.  The service-connected residuals of stress fracture of the 
right distal tibia and fibula is not characterized by tibia 
and fibula impairment with moderate knee or ankle disability.

4.  The service-connected residuals of stress fracture of the 
left distal tibia and fibula is not characterized by tibia 
and fibula impairment with moderate knee or ankle disability.

5.  The service-connected residuals of stress fractures of 
the right os calcis is not characterized by marked limitation 
of motion of the ankle.

6.  The veteran's service-connected disabilities are wedging 
of the thoracic spine at T9 with limitation of motion, 
currently evaluated as 10 percent disabling; the residuals of 
stress fracture of the right distal tibia and fibula, 
currently evaluated as 10 percent disabling; the residuals of 
stress fracture of the left distal tibia and fibula, 
currently evaluated as 10 percent disabling; and the 
residuals of stress fractures of the right os calcis, 
currently evaluated as 10 percent disabling.  Her combined 
disability evaluation is 40 percent.

7.  The veteran has a high school education and attended 
college for two years.  She last worked as a clerk in 1988.

8.  The veteran's service-connected disabilities do not, in 
and of themselves, preclude her from substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected wedging of the 
thoracic spine at T9 with limitation of motion have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292 (2002); Diagnostic Codes 5237 (2004).  

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected residuals of 
stress fracture of the right distal tibia and fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5262 (2004). 

3.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected  residuals of 
stress fracture of the left distal tibia and fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5262 (2004). 

4.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected  stress 
fractures of the residuals of stress fractures of the right 
os calcis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 
(2004). 

5.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show her entitlement to 
increased ratings and TDIU via RO letters issued in August 
2003; and the rating decisions, statements of the case 
(SOCs), and supplemental statements of the case (SSOCs) 
issued since 1995 to the present.  In addition, the RO letter 
issued in August 2003, and the November 2004 and March 2005 
SSOCs provided the veteran with specific information relevant 
to the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that, in July 2004 
and September 2004, the RO sent letters to Drs. Clopton and 
Dickson, the Neurosurgical Associates and the Podiatry Group, 
requesting the veteran's latest treatment records.  The 
veteran was also notified of the above RO development via 
letters dated July and September 2004; however, she was also 
told that it was ultimately her responsibility to submit such 
records.  No response or additional records have been 
received to the present.  Furthermore, the Board notes that 
the claims files includes six volumes of copious medical 
evidence, including treatment records from the above noted 
health care providers dated up to 2004.  Thus, the Board 
finds that no additional evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, has been identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  By the informational letters, the rating decisions, 
the SOCs and the SSOCs, VA satisfied the fourth element of 
the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in June 1995) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial June 1995 adjudication (in the August 2003 RO letter, 
and the November 2004 and March 2005 SSOCs), the appellant 
has not been prejudiced thereby.  The content of the notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

I.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In addition, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At present, the veteran's service-connected disabilities on 
appeal are wedging of the thoracic spine at T9 with 
limitation of motion, currently evaluated as 10 percent 
disabling under Diagnostic Code 5292; the residuals of stress 
fracture of the right distal tibia and fibula, currently 
evaluated as 10 percent disabling under Diagnostic Code 5262; 
the residuals of stress fracture of the left distal tibia and 
fibula, currently evaluated as 10 percent disabling under 
Diagnostic Code 5262; and the residuals of stress fractures 
of the right os calcis, currently evaluated as 10 percent 
disabling under Diagnostic Code 5271.



I.A.  Applicable Law

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2005).  
In addition, the General Counsel of VA has held that if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2005) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000).  

In this case, the Board finds that the relevant rating 
criteria includes the criteria in Diagnostic Codes 5292 
(limitation of motion of the lumbar spine), as effective 
prior to September 26, 2003; as well as the criteria in 
Diagnostic Code 5237 (lumbosacral or cervical strain), as 
effective September 26, 2003.

Under the old criteria for evaluating spine disabilities, 
Diagnostic Code 5292 set forth the rating criteria for 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, 10 percent evaluation was assigned for slight 
limitation of motion of the lumbar spine, a 20 percent 
evaluation was awarded for moderate limitation of motion of 
the lumbar spine, and a 40 percent evaluation was noted for 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (as effective prior to September 
26, 2003).

Under the new criteria under 38 C.F.R. § 4.71a (effective 
September 26, 2003), and lumbosacral or cervical strain 
(Diagnostic Code 5237) is rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237 (effective September 26, 2003).     

With respect to the residuals of stress fracture of the right 
and left distal tibia and fibula, these disabilities are 
currently rated under Diagnostic Code 5262.  Under this code, 
impairment of the tibia and fibula with malunion resulting in 
slight knee or ankle disability may be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires malunion with 
moderate knee or ankle disability.  A 30 percent evaluation 
requires malunion with marked knee or ankle disability.  And, 
a 40 percent evaluation may be assigned for impairment of the 
tibia and fibula with nonunion and loose motion, requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).

Lastly, with respect to the residuals of stress fractures of 
the right os calcis, this disability is rated under 
Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 
percent evaluation is assigned for moderate limitation of 
motion of the ankle, and a 20 percent evaluation is warranted 
for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).

I.B.  The Evidence

With respect to the evidence of record, the record includes 
six volumes of copious medical evidence dated from 1977 to 
2004 from various health care providers, including but not 
limited to: George W. Jackson Community Mental Health Center, 
St. Bernards Regional Medical Center, the Arkansas Methodist 
Hospital, Poplar Bluff and Little Rock VA Medical Centers, M. 
Haughey, D.P.M., Northeast Arkansas Internal Medicine Clinic, 
R. Jackson, M.D.,  D.S. Stevens, Ph.D., Neurological 
Associates, Arkansas Methodist Hospital, Norte Vista Medical 
Center, W. Hoenshell, M.D., K. Owen, M.D., Internal Medicine 
Associates, G. Dickson, M.D., R. Roberts, M.D., IMA 
Gastroenterology Clinic, J. Stidman, M.D., O. Clopton, M.D., 
G. Ricca, M.D., and the Podiatry Group.  The evidence also 
includes voluminous medical records received from the Social 
Security Administration (SSA), which the SSA used to based 
its decision to as to whether grant the appellant SSA 
disability benefits.

The above records show the veteran has been treated for 
multiple health problems over the years, including but not 
limited to arthritis, ulcers, a hysterectomy, foot problems, 
myofascitis, trochanteric bursitis, fibromyalgia, 
osteoporosis, gastroesophageal reflux with large hiatal 
hernia, chest/ribs pain, swelling of the feet and hands, an 
ischemic stroke, and impingement syndrome of the right 
shoulder.

Specifically, the Board notes that the records from the St. 
Bernards Regional Medical Center includes May 1998 x-rays 
showing a minor anterior wedging of T9 related to osteopenia.  
And, a May 1998 bone scan report indicates that the veteran 
had mild focal increased uptake within the proximal right 
humerus.  The report also indicates that, previously, an 
enchondroma had been identified at this location, and 
probably explained the increased avidity.  The veteran also 
had moderate increased activity in both knees with an 
osteoarthritic pattern, and a normal uptake within the 
thoracolumbar spine. 

August 2001 notations from the Neurosurgical Associates of 
Northeast Arkansas and G. Ricca, M.D., show a diagnosis of 
chronic neck pain, chronic thoracic back pain, history of 
fibromyalgia, herniated nucleus pulposus (HNP) and spurs at 
C5-6 and C6-7 with effacement of the spinal cord, 
asymptomatic.

An October 2003 VA bones examination report shows that, upon 
physical examination, the veteran had a tender thoracic spine 
from T5 to T9 with no paraspinal muscle spasms and no skin 
changes.  She had full range of motion of the spine, 
including flexion to 90 degrees, backward extension to 30 
degrees out of a normal 35 degrees, and full side to side 
bending and rotation.  She had pain through the ranges of 
motion, but no musculature weakness that could be discerned 
with no postural or neurological abnormalities.  The veteran 
was diagnosed with chronic thoracic compression fractures at 
T6 and T9, which appeared old and healed.  The veteran was 
noted to also have osteopenia, fibromyalgia and myofascial 
pain which was deemed to contribute to her current complaints 
of pain.  The examiner specifically noted that, although 
prior x-rays were not available, there was medical evidence 
of increased symptoms.  There were not a lot of degenerative 
changes or other reasons for her spine to cause her the pain 
she was reporting.  

With respect to the lower extremities, the October 2003 VA 
examination report noted that the veteran's examination was 
limited due to evidenced uncooperative behavior on her part.  
She had 4/5 strength throughout both lower extremities (LE), 
but the examiner was unable to ascertain if the veteran had 
true 5/5 strength or not.  A recent motor vehicle accident 
was reported, which caused some pain in the LE.  However, she 
had full sensation of the LE, negative straight leg raises 
bilaterally, normal gait patterns when ambulating, non-tender 
knees with no irritability, a range of motion from 0 to 130 
degrees bilaterally (normal being 0 to 140 degrees), no 
varus/valgus instability, and negative drawer and Lachman' s 
signs.  The veteran was really not tender over the tibial 
shaft bilaterally or right fibula, although she had some 
tenderness over the distal lateral malleolus and lateral 
foot, which was related to the recent motor vehicle accident.  
The veteran was diagnosed with well healed stress fractures 
of the LE, with no symptoms in the distal tibia.

As to the service-connected right os calcis, the October 2003 
VA bones examination report indicates that the veteran's 
range of motion of both ankles was 0 to 10 degrees of 
dorsiflexion out of a normal 20 degrees, and flexion to 40 
degrees out of a normal 45 degrees.  There was no varus or 
valgus malalignment on her os calcis.  The veteran was 
diagnosed with no symptoms in the ankles, with near full 
range of motion of the ankles, non-irritable subtalar joint 
with full motion, and nontender right calcaneus.  In 
addition, a December 2003 VA joints examination report shows 
that x-rays of the veteran's right os calcis revealed a 
normal calcaneus with no findings to suggest recent 
fractures.  The soft tissue was normal.   

 I.C.  Analysis

Upon a review of the evidence of record, the Board finds that 
the veteran has not met criteria for the assignment of 
disability ratings in excess of 10 percent for the service-
connected wedging of the thoracic spine at T9 with limitation 
of motion, the residuals of stress fracture of the right 
distal tibia and fibula, the residuals of stress fracture of 
the left distal tibia and fibula, or the residuals of stress 
fractures of the right os calcis.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292 (as 
effective prior to September 26, 2003); Diagnostic Codes 5237 
(as effective September 26, 2003); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5262, 5271 (2004).  

Specifically, the Board finds that the service-connected 
wedging of the thoracic spine at T9 with limitation of motion 
is not characterized by moderate limitation of motion of the 
spine.  As well, this disability is not characterized by 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined  range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

In addition, the service-connected residuals of stress 
fracture of the right and left distal tibia and fibula are 
not characterized by tibia and fibula impairment with 
moderate knee or ankle disability.  And, the service-
connected residuals of stress fractures of the right os 
calcis is not characterized by marked limitation of motion of 
the ankle.

In arriving at the above determinations, the Board has 
considered the above described evidence.  However, this 
evidence did not find any service-related pain, weakness, 
fatigability or incoordination and documented the veteran's 
orthopedic disabilities were close to having normal ranges of 
motion, with no additional loss of ranges of motion due to 
pain upon flare-ups, weakened movements, fatigability or 
incoordination, other than that already contemplated in the 
current disability ratings.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  As noted above, the Board has considered 
the history of the veteran's disabilities, the current 
clinical manifestations and the effect these disabilities may 
have on the earning capacity of the veteran, the nature of 
the original disabilities, and the functional impairment that 
can be attributed to pain and weakness.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see DeLuca, supra.

The Board has also taken into consideration 38 U.S.C.A. 
§ 5107(b), which expressly provides that the benefit of the 
doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
In this case, the Board does not find that the evidence is in 
relative equipoise so as to warrant a grant of the claims of 
appeal. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected orthopedic 
disabilities have caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the evidence does not show that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  TDIU

In reference to the veteran's claim of entitlement for TDIU, 
she may be awarded a TDIU if she is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to her 
age or the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2004).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16 (2004).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of 
his/her disabilities, age, occupational background, and other 
related factors, an extraschedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. 
§ 4.16(b) (2004).

Here, the veteran's service-connected disabilities are 
wedging of the thoracic spine at T9 with limitation of 
motion, currently evaluated as 10 percent disabling; the 
residuals of stress fracture of the right distal tibia and 
fibula, currently evaluated as 10 percent disabling; the 
residuals of stress fracture of the left distal tibia and 
fibula, currently evaluated as 10 percent disabling; and the 
residuals of stress fractures of the right os calcis, 
currently evaluated as 10 percent disabling.  The veteran's 
combined disability evaluation is 40 percent, and she does 
not meet the minimum schedular criteria for TDIU of at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent, per 38 C.F.R. § 4.16 (2004).

Nevertheless, as stated previously, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director, Compensation and Pension Service, for 
extraschedular consideration, in cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a) (2004).  In this case, for the reasons 
discussed above, the Board finds that there are no 
exceptional factors or circumstances associated with the 
veteran's disablement.

Furthermore, the Board notes that the October 2003 VA bones 
examination report indicates the examiner was asked to render 
an opinion as to the impact the veteran's service-connected 
orthopedic conditions had on her employability status, to 
which the examiner noted that the real issue was pain 
control.  The veteran was found not to have underlying 
diagnoses supporting the level of pain she reported.  The 
examiner acknowledged that the veteran had thoracic 
compression fractures which could become a chronic pain 
issue, but there really was no reason for the veteran to have 
pain in her lower extremities.  Her pain was deemed to be the 
only issue preventing her from employability. 

Moreover, a November 2003 VA social and industrial survey 
indicates that the veteran appeared to have problems 
associated with her limited mobility, occupational 
functioning and family circumstances.  These impairments were 
compounded by her medical conditions, sleep patterns, 
personal hygiene, and short and unfocused level of 
concentration.



Upon review of the claims files, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See 38 
C.F.R. § 3.321(b)(1) (2004).  In this regard, there has been 
no indication that VA's schedule for rating disabilities is 
insufficient or inadequate to assign ratings for the 
veteran's service-connected disabilities.

In her September 2003 VA form 21-4138 (Statement in Support 
of Claim), the veteran indicated that she has not been able 
to work for the prior fifteen years due to her health.  
However, the Board finds no objective medical evidence that 
the veteran's service-connected disabilities alone render the 
veteran unemployable. 

The Board recognizes the veteran's statements that she is 
currently unemployed. However, the veteran has not provided 
any evidence or information to support her claim of 
entitlement to TDIU other than making an application for the 
benefit.  The fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he/she 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonably doubt doctrine in favor 
of the veteran.  To the contrary, for the reasons discussed, 
the preponderance of the evidence is against the veteran's 
claim that her service-connected disabilities render her 
unable to obtain or retain substantially gainful employment.  
Accordingly, entitlement to TDIU is not warranted and the 
appeal as to this issue must be denied.




ORDER

A disability evaluation in excess of 10 percent for the 
service-connected wedging of the thoracic spine at T9 with 
limitation of motion is denied.

A disability evaluation in excess of 10 percent for the 
service-connected residuals of stress fracture of the right 
distal tibia and fibula is denied.

A disability evaluation in excess of 10 percent for the 
service-connected residuals of stress fracture of the left 
distal tibia and fibula is denied.

A disability evaluation in excess of 10 percent for the 
service-connected residuals of stress fractures of the right 
os calcis is denied.

The claim for TDIU is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


